862 F.2d 315Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Henry THOMAS, Jr., Plaintiff-Appellant,v.SUFFOLK CITY JAIL, Sgt. Massingburg, Sgt. Messinger, Dr.Butter, Officer Smith, George Hendric, Dr.,Defendants-Appellees.
No. 88-7180.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 29, 1988.Decided Nov. 2, 1988.

John Henry Thomas, Jr., appellant pro se.
Before K.K. HALL and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
John Henry Thomas appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Thomas v. Suffolk City Jail, C/A No. 88-413-R (E.D.Va. June 22, 1988).  The district court's reliance upon West v. Atkins, 815 F.2d 993 (4th Cir.1987), rev'd, 56 U.S.L.W. 4664 (U.S. June 20, 1988) (No. 87-5096), is harmless error because the court's conclusions are based on other valid grounds.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.